Filed 12/31/13 P. v. Valenzuela CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058555

v.                                                                       (Super.Ct.No. SWF1208121)

EDWARD PATRICK VALENZUELA,                                               OPINION
JR.,

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Timothy F. Freer, Judge.

Affirmed.

         David K. Rankin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                      INTRODUCTION

        On March 6, 2013, defendant and appellant Edward Patrick Valenzuela, Jr., pled

guilty to residential burglary under Penal Code1 section 459 and admitted personal use of

a shotgun under section 12022.5, subdivision (a). The plea agreement included a

stipulated sentence of 12 years in state prison and a dismissal of the balance of the

complaint, filed on December 5, 2012.

        On March 8, 2013, the trial court sentenced defendant to state prison for 12 years:

two years for the burglary conviction and 10 years for the gun-use enhancement.

Defendant received 111 days of presentence custody credits. The trial court imposed

restitution and parole revocation fines of $280 each, but suspended the parole revocation

fine.

        On April 26, 2013, defendant filed a timely notice of appeal, challenging the

sentence or other matters occurring after the plea.

                                 STATEMENT OF FACTS

        As a factual basis for the plea, defendant answered, “Yes,” in response to the trial

court’s question: “Did you go into a house . . . with the intent to either commit a theft or

with the intent to commit a felony?” Defendant also answered, “Yes,” when asked

whether he entered the house armed with a shotgun.




        1   All further statutory references are to the Penal Code unless otherwise indicated.


                                               2
                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               RICHLI
                                                                                           J.


We concur:


HOLLENHORST
          Acting P. J.


McKINSTER
                          J.




                                             3